Ethridge, J.,
delivered the opinion of the court.
,The appellant was indicted under chapter 212, Laws 1920, for deserting his wife without just cause, and willfully and feloniously failing and refusing to provide for the support and maintenance of her, the said Madie Nor-wood, who was then and there and now is in necessitous circumstances.
*274The appellant was arrested in Madison county during the term of court at which he was convicted, and entered a peal of guilty. Thereafter a motion was filed to set aside the plea- of guilty and permit him to stand his trial under said charge stating that he had a good defense, and did not desert his wife leaving her in destitute circumstances, and that his wife was not prosecuting the suit, and had not appeared against him; that he had no particular friends who would take any interest in him, and that he was an ignorant negro and did not know the law. The motion was overruled, and the sentence to the penitentiary remained in force, from which this appeal is prosecuted.
Without passing upon the sufficiency of the showing to withdraw the plea of guilty and the facts shown in the record, the judgment must be reversed because chapter 212, Laws 1920, was declared unconstitutional by this court in the case of State v. Sansome, 97 So. 753, and therefore the conviction cannot be upheld. The trial of this cause in the court below occurred prior to the decision holding the act unconstitutional. The judgment therefore is reversed, and the appellant discharged.
Reversed, and appellant discharged.